DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 5, 7, 8, 10, 13, 14, 16, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEMINGWAY (US 2007/0125846) in view of HERTZ (US 7,184,857).
 	Regarding claim 1, HEMINGWAY discloses a storage container (100, Fig. 1) comprising: 
 	an enclosure comprising a storage compartment (27, Fig. 9) for receiving a plurality of packages from end users (e.g., 200 as shown in Fig. 7), wherein the storage compartment is configured to receive the plurality of packages from the end users but does not enable the end users to retrieve any deposited packages (¶ 0021); 
 	a supply compartment for storing packaging materials and made available to the end users (¶ 0020: a supply compartment is implied in order to store the packaging materials 200), the supply compartment comprising an access means (20, Figs. 1 and 3) and an inventory sensor (¶ 0023), wherein the inventory sensor is configured to detect a presence of packaging materials contained within the supply compartment (¶ 0023: detects if there are any packaging materials 200 left in the supply compartment); and 
 	a controller electrically connected to a battery (¶ 0026) and the inventory sensor (¶ 0017, 0019, 0023, 0026, 0027: e.g., a microprocessor).
 	HEMINGWAY fails to disclose the access means is an access door, and the controller is configured to trigger the inventory sensor when an access door sensor detects the access door is in an open position.
 	HERTZ discloses the access means is an access door (20, Figs. 1, 3, and 4), and the controller is configured to trigger the inventory sensor (col 11, ll. 1-43; col 15, l. 39) when an access door sensor detects the access door is in an open position (col 15, l. 66 – col 16, l. 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the access door and the controller configured to trigger the inventory sensor when an access door sensor detects the access door is in an open position in order to simplify the storage container and/or reduce moving parts (as opposed to the motor in HEMINGWAY as disclosed in ¶ 0020) and also to reduce power consumption (HERTZ, col 15, l. 66 – col 16, l. 3). 
	Regarding claim 4, HEMINGWAY as modified by HERTZ teaches the storage container as applied to claim 1 but fails to disclose the controller is further configured to disengage a transmitter to reduce energy use. HERTZ further discloses the controller is further configured to disengage a transmitter to reduce energy use (col 15, l. 30 – col 16, l. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to include disengaging the transmitter in order to reduce power consumption (HERTZ, col 15, l. 66 – col 16, l. 3).
	Regarding claim 5, HEMINGWAY as modified by HERTZ teaches the storage container as applied to claim 1 but fails to disclose the controller is further configured to disable unused circuits connected to the battery. HERTZ further discloses the controller is further configured to disable unused circuits connected to the battery (col 15, l. 30 – col 16, l. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to include disabling unused circuits in order to reduce power consumption (HERTZ, col 15, l. 66 – col 16, l. 3).
	Regarding claim 7, HEMINGWAY as modified by HERTZ teaches the storage container as applied to claim 1 but fails to disclose the electronic components in the storage container are sealed from water to protect the electronic components, wherein the electronic components comprise at least one of the battery, the controller, and a package sensor. Official notice was taken that providing electronic components sealed from water was an old and known expedient in the art, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the electronic components in the storage container being sealed from water in order to provide increased protection of the electronic components. 
	Regarding claim 8, HEMINGWAY as modified by HERTZ teaches the storage container as applied to claim 1 but fails to disclose a transmitter and a package sensor are powered from a solar energy that is converted into electric power. HERTZ further discloses a transmitter and a package sensor are powered from a solar energy that is converted into electric power (abstract; col 12, ll. 60-63). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the solar energy in order to supplement the power of the battery to ensure available power for the operation of the storage container and/or to supplement the power to operate the storage container in a remote location without the use of a wired connection to an external power source.  
	Regarding claim 10, HEMINGWAY discloses a method comprising: 
 	a storage container (100, Fig. 1) having a package compartment (27, Fig. 9) configured to receive packages from end users but prevent the end user from accessing deposited packages (¶ 0021), and a separate supply compartment for storing packing materials available to users (¶ 0020: a supply compartment is implied in order to store the packaging materials 200); and 
 	the inventory sensor is configured to detect a presence of the packaging materials contained within the supply compartment (¶ 0023: detects if there are any packaging materials 200 left in the supply compartment). 
 	HEMINGWAY fails to disclose collecting solar energy via a photovoltaic panel connected to the storage container; wherein the photovoltaic panel is positioned to be exposed to sunlight and convert sunlight into electric power; the inventory sensor is powered by the electric power from the photovoltaic panel; and triggering an inventory sensor in the storage container when an access door sensor associated with an access door to the supply compartment detects that the access door is in an open position.
 	HERTZ discloses collecting solar energy via a photovoltaic panel connected to the storage container; wherein the photovoltaic panel is positioned to be exposed to sunlight and convert sunlight into electric power; the inventory sensor is powered by the electric power from the photovoltaic panel (abstract; col 12, ll. 60-63); and triggering an inventory sensor (col 11, ll. 1-43; col 15, l. 39) in the storage container when an access door sensor associated with an access door (20, Figs. 1, 3, and 4) to the supply compartment detects that the access door is in an open position (col 15, l. 66 – col 16, l. 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the photovoltaic panel in order to supplement the power of the battery to ensure available power for the operation of the storage container and/or to supplement the power to operate the storage container in a remote location without the use of a wired connection to an external power source. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the access door and triggering the inventory sensor as recited in order to simplify the storage container and/or reduce moving parts (as opposed to the motor in HEMINGWAY as disclosed in ¶ 0020) and also to reduce power consumption (HERTZ, col 15, l. 66 – col 16, l. 3). 
	Regarding claim 13, HEMINGWAY as modified by HERTZ teaches the method as applied to claim 4.
 	Regarding claim 14, HEMINGWAY as modified by HERTZ teaches the method as applied to claim 5.
	Regarding claim 16, HEMINGWAY as modified by HERTZ teaches the method as applied to claim 7.
	Regarding claim 17, HEMINGWAY as modified by HERTZ teaches the method as applied to claim 8.
	Regarding claim 19, HEMINGWAY discloses a storage container (100, Fig. 1) comprising: a processor (¶ 0017, 0019, 0023, 0026, 0027: e.g., a microprocessor); a control component (¶ 0017-0019: e.g., a control component for controlling communications, payment, and/or a touch screen); a supply compartment configured to contain packing materials for end users to access (¶ 0020: a supply compartment is implied in order to store the packaging materials 200), a package compartment separate from the supply compartment (27, Fig. 9), the package compartment configured to receive packages from the end users (e.g., 200 as shown in Fig. 7) but not enable the end users to access deposited packages (¶ 0021); and a computer-readable storage medium having stored therein instructions (¶ 0019, 0025: instructions on a storage medium are implied) which, when executed by the processor, cause the processor and the control component to perform operations comprising:
 	the inventory sensor is configured to detect a presence of packaging materials contained within the supply compartment (¶ 0023: detects if there are any packaging materials 200 left in the supply compartment).
 	HEMINGWAY fails to disclose collecting solar energy via a photovoltaic panel, wherein the photovoltaic panel is positioned to be exposed to sunlight and convert sunlight into electric power; and triggering an inventory sensor when an access door sensor associated with an access door to the supply compartment detects that the access door is in an open position, wherein the inventory sensor is powered by the electric power.
 	HERTZ discloses collecting solar energy via a photovoltaic panel, wherein the photovoltaic panel is positioned to be exposed to sunlight and convert sunlight into electric power (abstract; col 12, ll. 60-63); and triggering an inventory sensor (col 11, ll. 1-43; col 15, l. 39) when an access door sensor associated with an access door (20, Figs. 1, 3, and 4) to the supply compartment detects that the access door is in an open position (col 15, l. 66 – col 16, l. 3), wherein the inventory sensor is powered by the electric power (abstract; col 12, ll. 60-63).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the photovoltaic panel in order to supplement the power of the battery to ensure available power for the operation of the storage container and/or to supplement the power to operate the storage container in a remote location without the use of a wired connection to an external power source. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the access door and triggering the inventory sensor as recited in order to simplify the storage container and/or reduce moving parts (as opposed to the motor in HEMINGWAY as disclosed in ¶ 0020) and also to reduce power consumption (HERTZ, col 15, l. 66 – col 16, l. 3).
Claims 2, 6, 11, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEMINGWAY in view of HERTZ as applied to claims 1, 4, 5, 7, 8, 10, 13, 14, 16, 17, and 19 above, and further in view of KERN (US 6,081,104).
 	Regarding claim 2, HEMINGWAY as modified by HERTZ teaches the storage container of claim 1 but fails to disclose the controller is further configured to skip an operation when the battery is undercharged until the battery has attained an adequate charge. KERN discloses the controller is further configured to skip an operation when the battery is undercharged until the battery has attained an adequate charge (col 17, ll. 16-37). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the controller skipping operations as recited in order to ensure the provision of energy to implement critical processes of the storage container and/or to prevent overdischarge of the battery. 
	Regarding claim 6, HEMINGWAY as modified by HERTZ teaches the storage container of claim 1 but fails to disclose the controller is further configured to regulate a battery charger, and disabling the battery charger when solar power is insufficient to charge the battery. KERN discloses the controller is further configured to regulate a battery charger, and disabling the battery charger when solar power is insufficient to charge the battery (col 6, l. 49 – col 7, l. 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to include disabling the battery charger as recited in order to ensure the provision of energy to implement critical processes of the storage container and/or to prevent overdischarge of the battery.
	Regarding claim 11, HEMINGWAY as modified by HERTZ and KERN teaches a method as applied to claim 2. 
	Regarding claim 15, HEMINGWAY as modified by HERTZ and KERN teaches a method as applied to claim 6. 
	Regarding claim 20, HEMINGWAY as modified by HERTZ and KERN teaches the storage container as applied to claim 2. 
Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEMINGWAY in view of HERTZ as applied to claims 1, 4, 5, 7, 8, 10, 13, 14, 16, 17, and 19 above, and further in view of MORENO (US 2002/0035515).
 	Regarding claim 3, HEMINGWAY as modified by HERTZ teaches a storage container as applied to claim 1 but fails to disclose the controller is further configured to display a signal indicating a next collection of contents in the storage container. MORENO discloses the controller is further configured to display a signal indicating a next collection of contents in the storage container (308, Fig. 3; 428, Fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying a signal as recited in order to provide increased user convenience. 
	Regarding claim 12, HEMINGWAY as modified by HERTZ and MORENO teaches a method as applied to claim 3.
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HEMINGWAY in view of HERTZ as applied to claims 1, 4, 5, 7, 8, 10, 13, 14, 16, 17, and 19 above, and further in view of VARGA (US 5,818,336).
	Regarding claim 9, HEMINGWAY as modified by HERTZ teaches the storage container as applied to claim 1 but fails to disclose the controller is further configured to track voltage and battery performance over a period of time, and wherein the controller is configured to generate a signal if at least one of battery power and solar power is insufficient. VARGA discloses the controller is further configured to track voltage and battery performance over a period of time, and wherein the controller is configured to generate a signal if at least one of battery power and solar power is insufficient (col 7, ll. 38-39; col 8, ll. 44-45; col 9, ll. 11-12 and ll. 58-62; col 10, ll. 63-65). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the tracking as recited in order to ensure the provision of energy for the storage container. 
	Regarding claim 18, HEMINGWAY as modified by HERTZ and VARGA teaches a method as applied to claim 9. 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
 	In response to arguments against the rejection relying on HEMINGWAY as modified by HERTZ, it is respectfully submitted that Applicant has mischaracterized the modification of HEMINGWAY with HERTZ. The rejection is not a blending of the structures and does not involve re-engineering. The modification to HEMINGWAY includes the replacement of the dispensing slot 20 (for the envelopes 200) and inventory sensor of HEMINGWAY with the access door 20 and inventory sensor of HERTZ. The Applicant is not correct in stating “the front door 30 of Hemingway would presumably correspond to the door 20 of Hertz”, as the dispensing slot 20 of HEMINGWAY is replaced with the access door 20 of HERTZ. The rejection is not incorporating all features of the HERTZ reference into HEMINGWAY, e.g., the sizing and spacing of the components of HERTZ are not incorporated into HEMINGWAY; and the stored envelopes (i.e., packaging materials) of HEMINGWAY as modified by HERTZ would be in the same location as the stored envelopes of HEMINGWAY. One of ordinary skill would know how to implement the access door and inventory sensor of HERTZ in the location where the dispenser and inventory sensor of HEMINGWAY is located, as the dispensing and tracking of newspapers in HERTZ is analogous to the dispensing and tracking of envelopes of HEMINGWAY. The envelope (i.e., packaging materials) storage space and dispensing means of HEMINGWAY already does not interfere with the depositing of packages, and neither would the modification of HEMINGWAY with HERTZ interfere with the depositing of packages, i.e., in the same way that the envelope (i.e., packaging materials) storage space, dispensing means, and inventory sensor of HEMINGWAY is not “in the way” of package depositing/access, the modification of HEMINGWAY with HERTZ would also not result in the envelope storage space, access door, and inventory sensor being “in the way”. The rejection is therefore maintained.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 31, 2022


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 31, 2022